Citation Nr: 0318583	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to service connection for right Achilles 
tendonitis.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1966 to 
March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2002, a 
statement of the case was issued in April 2002, and a 
substantive appeal was received in May 2002.  

The veteran requested and was scheduled for a hearing before 
a Veterans Law Judge at the RO.  In September 2002, however, 
he withdrew his hearing request.  See 38 C.F.R. § 20.704(e) 
(2002).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.

In September 2002, the veteran filed a claim of service 
connection for neuropathy.  As this issue has not been 
procedurally developed, the Board is referring it to the RO 
for initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

The veteran was not informed properly of the provisions of 
the Veterans Claims Assistance Act (VCAA).  As such, remedial 
action must be taken.

In addition, a VA medical examination and opinion are 
necessary in order for the Board to render a decision 
regarding service connection for the veteran's claimed 
disabilities.  Although evidence of direct service connection 
appears scant, because the veteran has a longstanding 
service-connected low back disability, the Board must inquire 
into the possibility of secondary service connection.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

2.  The RO must schedule the veteran for 
a medical examination.  The examiner is 
asked to diagnose all disabilities 
associated with the veteran's feet and to 
provide an opinion regarding the etiology 
of each disability diagnosed, if any.  
Next, the examiner is asked to comment 
about the relationship between any foot 
disability diagnosed and the veteran's 
service-connected low back disability.  
The examiner must review the claims file 
before examining the veteran.  All 
necessary diagnostic tests should be 
conducted.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




